           Case 1:19-cv-01105-AWI-BAM Document 60 Filed 06/26/20 Page 1 of 1


 1                                UNITED STATES DISTRICT COURT
 2                 EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION
 3

 4

 5   JERRY COX, an Individual, JDC LAND                   CASE NO.: 1:19-cv-01105-AWI-BAM
     COMPANY, LLC, a California Limited
 6   Liability Company,
                                                          ORDER EXTENDING TIME FOR
 7                  Plaintiffs,                           PLAINTIFFS TO RESPOND TO
                                                          DEFENDANT ASHLEY HARRIS’S
 8   v.                                                   MOTION TO DISMISS
     MARIPOSA COUNTY; MARIPOSA                            AND MOTION FOR STAY
 9
     COUNTY SHERIFF; SHERIFF DEPUTY
10   WILLIAM ATKINSON; SHERIFF DEPUTY
     WESLEY SMITH; ASHLEY HARRIS;
11   CALIFORNIA RECEIVERSHIP GROUP
                                                          Hearing Date: August 17, 2020
     (“CRG”) AND MARK ADAMS IN HIS
12                                                        Hearing Time: 1:30 p.m.
     INDIVIDUAL AND OFFICIAL CAPACITY,
                                                          Judge: Anthony W. Ishii
     AND DOES 1 THROUGH 100, INCLUSIVE.
13                                                        Action Filed: August 12, 2019
                    Defendants.
14                                                        (Doc. No. 58)
15

16          Defendant Ashley Harris (the Harris Defendant) has filed a Motion to Dismiss and a

17 Motion for Stay in this matter with a hearing date set for both motions for July 6, 2020. The

18 Parties having stipulated, and good cause otherwise having been shown, the hearing date for both

19 motions is hereby continued from July 6, to August 17, 2020. Having stipulated to a briefing

20 schedule different from that provided in local rules, the Plaintiff’s opposition papers due on July

21 27, 2020, 21 days before the new hearing date, and Defendant Harris’s Reply papers due on

22 August 10, 2020, 7 days before the new hearing date.

23
     IT IS SO ORDERED.
24

25 Dated: June 25, 2020
                                                SENIOR DISTRICT JUDGE
26
27

28
